Exhibit 10.11

AMENDED AND RESTATED PROMISSORY NOTE

This Amended and Restated Promissory Note completely amends and replaces that
certain Promissory Note dated October 24, 2002, as previously amended (the
“Original Note”) in the stated principal amount of $47,607,000.00 executed by
Borrower in favor of Holder. The Original Note shall have no further force or
effect whatsoever.

DEFINED TERMS

 

Execution Date: November 1, 2007   

City and State of Signing:             ,

Georgia

Loan Amount: $57,600,000.00    Interest Rate: 5.76% per annum Borrower: 1225 EYE
STREET, N.W. ASSOCIATES LLC, a Delaware limited liability company Borrower’s
Address:   

1225 Eye Street, N.W. Associates LLC

c/o Piedmont Operating Partnership, L.P.

   6200 The Corners Parkway, Suite 500    Norcross, Georgia 30092    Attention:
Executive Vice President, Capital Markets    With a copy to:    Troutman Sanders
LLP    600 Peachtree Street, NE, Suite 5200    Atlanta, Georgia 30308-2216   
Attention: James W. Addison, Esq.    Holder: METROPOLITAN LIFE INSURANCE
COMPANY, a New York corporation Holder’s Address:    Metropolitan Life Insurance
Company    10 Park Avenue, Third Floor    Morristown, New Jersey 07962   
Attention: Senior Vice President, Real Estate Investments    and:   
Metropolitan Life Insurance Company    10 Park Avenue, Third Floor   
Morristown, New Jersey 07962    Attention: Law Department, Chief Counsel, Real
Estate Investments Maturity Date: November 1, 2017   



--------------------------------------------------------------------------------

Interest Only Period: The period from the Execution Date and ending on the day
preceding the Maturity Date.    Interest Installment Date: December 1, 2007
Monthly Installment: Equal monthly installments of interest only at the Interest
Rate each in the amount of $276,480.00.    Permitted Prepayment Period: During
the 90 day period prior to the Maturity Date, Borrower may prepay the Loan (in
whole but not in part) without a Prepayment Fee on 30 days’ prior written
notice. In addition, commencing on December 1, 2011, Borrower may prepay the
Loan (in whole but not in part) with a Prepayment Fee on 30 days’ prior written
notice in accordance with Section 8 of this Note. Liable Parties:    Piedmont
Operating Partnership, L.P., a Delaware limited partnership, formerly known as
Wells Operating Partnership, L.P. 6200 The Corners Parkway, Suite 500   
Norcross, Georgia    30092    Attention: Executive Vice President, Capital
Markets    Late Charge: An amount equal to four cents ($.04) for each dollar
that is not paid within seven (7) days after the due date. Default Rate: An
annual rate equal to the Interest Rate plus four percentage points (400 basis
points). Note: This Amended and Restated Promissory Note.    Deed of Trust: The
Amended and Restated Deed of Trust, Security Agreement, and Fixture Filing dated
as of the Execution Date granted by Borrower to the Trustee named therein for
the benefit of Holder. Loan Documents: This Note, the Deed of Trust and any
other documents related to this Note and/or the Deed of Trust and all renewals,
amendments, modifications, restatements and extensions of these documents.
Guaranty: Amended and Restated Guaranty of Recourse Obligations dated as of the
Execution Date and executed by Liable Parties. Unsecured Indemnity Agreement:
Amended and Restated Unsecured Indemnity Agreement dated as of the Execution
Date and executed by Borrower and Liable Parties in favor of Holder. The
Unsecured Indemnity Agreement and the Guaranty are not Loan Documents and shall
survive repayment of the Loan or other termination of the Loan Documents.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Deed of Trust.

1. Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:

(a) Commencing on the Interest Installment Date and on the first day of each
calendar month thereafter, to and including the first day of the calendar month
immediately preceding the Maturity Date, Borrower shall pay the Monthly
Installment; and



--------------------------------------------------------------------------------

(b) On the Maturity Date, a final payment in the aggregate amount of the unpaid
principal sum evidenced by this Note, all accrued and unpaid interest, and all
other sums evidenced by this Note or secured by the Deed of Trust and/or any
other Loan Documents as well as any future loans or advances under the Deed of
Trust that may be made to or on behalf of Borrower by Holder following the
Execution Date (collectively, the “Secured Indebtedness”), shall become
immediately payable in full.

Borrower acknowledges and agrees that the entire original Loan Amount shall be
outstanding and due on the Maturity Date.

Interest shall be calculated on the basis of a thirty (30) day month and a three
hundred sixty (360) day year, except that (i) if the Execution Date occurs on a
date other than the first day of a calendar month, interest payable for the
period commencing on the Execution Date and ending on the last day of the month
in which the Execution Date occurs shall be calculated on the basis of the
actual number of days elapsed over a 365-day or 366-day year, as applicable, and
(ii) if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365-day or
366-day year, as applicable.

2. Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

3. Security. This Note is secured by the Deed of Trust and other instruments
(including without limitation the Related Deed of Trust unless and until the
Related Deed of Trust is released in accordance with Section 1.3 thereof). This
Note shall evidence, and the Deed of Trust shall secure, the Secured
Indebtedness.

4. Late Charge. If any payment of a Monthly Installment or any payment of a
required escrow deposit is not paid within seven (7) days after the due date,
Holder shall have the option to charge the Borrower the Late Charge. The Late
Charge is for the purpose of defraying the expenses incurred in connection with
handling and processing delinquent payments and is payable in addition to any
other remedy Holder may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

5. Acceleration Upon Default. At the option of Holder, if Borrower fails to pay
any sum specified in this Note within seven (7) days after the due date or if
any other Event of Default occurs, the Secured Indebtedness (and at the further
option of Holder, the Related Secured Indebtedness), and all other sums
evidenced and/or secured by the Loan Documents (and at the further option of
Holder, the Related Loan Documents), including without limitation any applicable
prepayment fees (collectively, the “Accelerated Loan Amount”) shall become
immediately due and payable.

 

3



--------------------------------------------------------------------------------

6. Interest Upon Default. The Accelerated Loan Amount shall bear interest at the
Default Rate which shall never exceed the maximum rate of interest permitted to
be contracted for under the laws of the State. The Default Rate shall commence
upon the occurrence of an Event of Default and shall continue until all defaults
are cured.

7. Limitation on Interest. The agreements made by Borrower with respect to this
Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.

8. Prepayment.

(a) Borrower shall not have the right to prepay all or any portion of the Loan
Amount at any time during the term of this Note except as expressly set forth in
the Defined Terms, this Section 8, and Section 10.1(g) of the Deed of Trust. If
Borrower provides notice (a “Prepayment Notice”) of its intention to prepay, the
Secured Indebtedness shall become due and payable on the date specified in the
Prepayment Notice.

(b) Notwithstanding anything to the contrary herein, Borrower shall not be
permitted to prepay the Loan unless the following conditions are satisfied:

(i) If Borrower prepays the Loan, in addition to the applicable Prepayment Fee,
Related Borrower shall prepay $4,120,000.00 of the principal of the Related
Loan, along with the applicable Prepayment Fee thereon (provided further that
such prepayment shall otherwise be permitted under Section 8(b) of the Related
Note);

(ii) There is then no Event of Default under the Deed of Trust (including
without limitation an Event of Default under the Related Loan Documents), the
Unsecured Indemnity Agreement, the Unsecured Indemnity Agreement for the Related
Loan, the Guaranty, or the Guaranty for the Related Loan; and

(iii) After such proposed prepayment, (A) in the reasonable opinion of
Holder, the annual Net Operating Income (as defined in Section 10.1(d) of the
Related Deed of Trust) during the then upcoming 12-month period to be derived
from the Related Property after the date of such prepayment (as calculated
pursuant to space leases with tenants who are in actual occupancy, pay rent on a
current basis, and are not in default) shall not be less than one hundred
seventy-five percent (175%) of the aggregate amount of monthly installments due
under the Related Note; and (B) the unpaid principal balance of the Related Loan
shall not exceed fifty-five percent (55%) of the value of the Related Property
as determined by Holder;

 

4



--------------------------------------------------------------------------------

provided, however, that Borrower shall have the right to make a concurrent
partial prepayment (with applicable Prepayment Fees) of such portion of the
remaining unpaid Related Loan Amount as shall be required (in addition to the
amount prepaid pursuant to Section 8(b)(iii) above) in order to satisfy the
loan-to-value requirement of this clause (B). In determining the debt service
coverage ratio for purposes of clause (A) above, the unpaid principal balance
of, and the payments required or accrued under, the Second Loan and the Third
Loan (as such terms are defined in Section 10.2 of the Deed of Trust) shall be
disregarded.

9. Prepayment Fee.

(a) Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the Loan Documents,
shall constitute a prohibited prepayment. If a prepayment of all or any part of
the Secured Indebtedness is made (i) following an Event of Default and an
acceleration of the Maturity Date, or (ii) in connection with a sale of the
Property or a repayment of the Secured Indebtedness at any time before, during
or after, a judicial or non-judicial foreclosure or sale of the Property, then
to compensate Holder for the loss of the investment, Borrower shall pay an
amount equal to the Prepayment Fee (as hereinafter defined). With respect to the
application of money to the principal of the Loan as the result of a casualty or
condemnation, so long as Borrower makes commercially reasonable, good faith
efforts to obtain an amount equal to the Prepayment Fee due as a result of a
casualty or condemnation (from the insurer or from the condemning authority,
respectively), which efforts shall not include litigation, the Prepayment Fee
otherwise chargeable shall not be chargeable.

(b) The “Prepayment Fee” shall be the greater of (A)(x) the present value of all
remaining payments of principal and interest including the outstanding principal
due on the Maturity Date, discounted at the rate which, when compounded monthly,
is equivalent to the Treasury Rate plus 50 basis points (one-half of one
percentage point) compounded semi-annually, less (y) the amount of the principal
then outstanding (immediately prior to the prepayment), or (B) one percent
(1%) of the amount of the principal being prepaid.

(c) The “Treasury Rate” shall be the annualized yield on securities issued by
the United States Treasury having a maturity equal to the remaining stated term
of this Note, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities - Treasury Constant Maturities”
five (5) days prior to the date on which the prepayment is to be made. If this
rate is not available as of the date of prepayment, the Treasury Rate shall be
determined by interpolating between the yield on securities of the next longer
and next shorter maturity. If the Treasury Rate is no longer published, Holder
shall select a comparable rate.

(d) Holder will, upon request, provide an estimate of the amount of the
Prepayment Fee two (2) weeks before the date of the scheduled prepayment.

10. Waiver of Right to Prepay Note Without Prepayment Fee. Borrower acknowledges
that Holder has relied upon the anticipated investment return under this Note in
entering into transactions with, and in making commitments to, third parties and
that the tender of any prohibited prepayment shall, to the extent permitted by
law, include the Prepayment Fee. Borrower agrees that the Prepayment Fee
represents the reasonable estimate of Holder and Borrower of a fair average
compensation for the loss that may be sustained by

 

5



--------------------------------------------------------------------------------

Holder as a result of a prohibited prepayment of this Note and it shall be paid
without prejudice to the right of Holder to collect any other amounts provided
to be paid under the Loan Documents.

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE TO PREPAY THIS NOTE, IN
WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON ACCELERATION OF THE MATURITY DATE
OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE
IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY
HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING
BUT NOT LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS
PROHIBITED OR RESTRICTED BY THE DEED OF TRUST, THEN BORROWER SHALL BE OBLIGATED
TO PAY CONCURRENTLY THEREWITH THE PREPAYMENT FEE SPECIFIED IN SECTION 9.

11. Liability of Borrower. Upon the occurrence of an Event of Default, except as
provided in this Section 11, Holder will look solely to the Property (and the
Property encumbered by the Related Deed of Trust) and the security under the
Loan Documents (and the security under the Related Loan Documents) for the
repayment of the Loan and will not enforce a deficiency judgment against
Borrower. However, nothing contained in this section shall limit the rights of
Holder to enforce any policies of insurance or to proceed against Borrower and
the general partners of Borrower, if any, and/or the Liable Parties or any one
or more of them (i) to enforce any Leases entered into by Borrower or its
affiliates as tenant, guarantees, or other agreements entered into by Borrower
in a capacity other than as borrower; (ii) to recover damages for fraud,
material misrepresentation, material breach of warranty or waste committed by
Borrower or any constituent thereof; (iii) to recover any Condemnation Proceeds
or Insurance Proceeds or other similar funds which have been misapplied by
Borrower or which, under the terms of the Loan Documents, should have been paid
to Holder; (iv) to recover any tenant security deposits, tenant letters of
credit or other deposits or refundable fees paid to Borrower that are part of
the collateral for the Loan or prepaid rents for a period of more than 30 days
which have not been delivered to Holder unless applied in accordance with the
Leases prior to an Event of Default; (v) to recover Rents and Profits received
by Borrower after the first day of the month in which an Event of Default occurs
and prior to the date Holder acquires title to the Property which have not been
applied to the Loan or in accordance with the Loan Documents to operating and
maintenance expenses of the Property; (vi) to recover damages, costs and
expenses arising from, or in connection with, any breach of a covenant contained
in Article 6 of the Deed of Trust or the Unsecured Indemnity Agreement; (vii) to
recover any amount expended by Holder in connection with a foreclosure or
trustee’s sale under the Deed of Trust; (viii) to recover damages arising from
Borrower’s failure to comply with Section 8.1 of the Deed of Trust pertaining to
ERISA; and/or (ix) to recover damages, costs and expenses arising from, or in
connection with, Borrower’s failure to pay any Impositions or Premiums.

The limitation of liability set forth in this Section 11 shall not apply and the
Loan shall be fully recourse in the event that prior to the indefeasible
repayment in full of the Secured Indebtedness and the 1201 Guaranteed
Obligations (as defined in the Deed of Trust), (i) Borrower commences a
voluntary bankruptcy or insolvency proceeding, or (ii) an involuntary bankruptcy
or insolvency proceeding is commenced against Borrower, and Borrower or any
related party has directly or indirectly encouraged, participated with, or
colluded with the parties filing such involuntary bankruptcy or insolvency
proceeding to file

 

6



--------------------------------------------------------------------------------

such proceeding. In addition, this agreement shall not waive any rights which
Holder would have under any provisions of the U.S. Bankruptcy Code to file a
claim for the full amount of the Secured Indebtedness and the 1201 Guaranteed
Obligations or to require that the Property shall continue to secure all of the
Secured Indebtedness and the 1201 Guaranteed Obligations.

The limitation of liability set forth in this Section 11 also shall not apply
and the Loan shall be fully recourse in the event that there is any violation of
Sections 10.1 or 10.2 of the Deed of Trust.

12. Waiver by Borrower. Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.

13. Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Unsecured Indemnity Agreement.

14. Fees and Expenses. If Borrower defaults under this Note, Borrower shall be
personally liable for and shall pay to Holder, in addition to the sums stated
above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney’s fee. This obligation is not limited by
Section 11.

15. No Amendments. This Note may not be modified or amended except in a writing
executed by Borrower and Holder. No waivers shall be effective unless they are
set forth in a writing signed by the party which is waiving a right. This Note
and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder and there is no unwritten agreement
with respect to the subject matter of the Loan.

16. Governing Law. This Note is to be construed and enforced in accordance with
the laws of the District of Columbia.

17. Construction. The words “Borrower” and “Holder” shall be deemed to include
their respective heirs, representatives, successors and assigns, and shall
denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

18. Notices. All notices, demands, requests and consents permitted or required
under this Note shall be given in the manner prescribed in the Deed of Trust.

19. Time of the Essence. Time shall be of the essence with respect to all of
Borrower’s obligations under this Note.

 

7



--------------------------------------------------------------------------------

20. Severability. If any provision of this Note should be held unenforceable or
void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Prepayment Fee) and
the 1201 Guaranteed Obligations immediately due and payable.

IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.

 

1225 EYE STREET, N.W. ASSOCIATES LLC,

a Delaware limited liability company

By:   Piedmont Washington Properties, Inc., a Maryland corporation, formerly
known as Wells Washington Properties, Inc., its Manager   By:  

 

  Name:  

 

  Its:  

 

[SEAL]

 

Address:   6200 The Corners Parkway, Suite 500   Norcross, Georgia 30092  
Attention:   Executive Vice President, Capital Markets

 

8